SUPERIOR COURT
oFTHE
STATE oF DELAWARE

M. JANE BRADY SUSSEX COUNTY COURTHOUSE
]UDGE 1 THE CIRCLE, SUITE #2
GEORGETOWN, DE 19947

TELEPHoNE: (302) 856-5263

July 26, 2016

Kendall M. Smith
SBI No. 00619570
J ames T. Vaughn Correctiona1 Center

1811 Paddock Road
Smyrna, DE 19977

RE`§:E State v. Kendall M. Smith
ID No. 1301011443A
Motion for Discovery, Inspection_, and Transcripts

Dear Mr. Smith:

The Court is in receipt of your Motion for Transcripts and Motion for Discovery and
Inspection filed on April 14, 2016. In your Motion for Transcripts you state that you need the
requested transcripts to prepare a pro se motion for postconviction relief. In your Motion for
Discovery and Inspection you request information and materials in connection with your case.

Supreme Court has previously stated that "[w]hile an indigent defendant is
  -  ' ,_af   to  a direct -“`°  there is no such €~' 
  to  '   _;  of just  The right of a,'_,' ,_;;'j_f_`_j'_
defendant to the provision of a free transcript and court documents for the purposes of post
conviction relief is governed by Superior Court Criminal Rule 61(d)(4):

    
     
 

   

  

 

lt is within the discretion of the judge wl_i__o has examined the motion and contents of the
record to determine whether to order the preparation of a transcript of any part of the
proceedings.3 lf the defendant offers no factual basis and fails to clearly identify the

 

-:*_-_.s '

" Williamsrv. St_ale, 20l1_WL 1716446, at *l (Del. lt/lay 4, 201 l) (internal citations omitted).
2 super. ct crim. R, 61(¢1)(4)
3 ld. See also State v. Bishop, 2006 WL 1360936 (Del. Super. Ct. May 17, 2006).

funclaznental rights that were violated, the Court will find the defendant’s claim to be frivolous
and deny the motion.4

Rule 61 does not contain a specific provision allowing defendants to receive discovery.$
However, the Court possesses "inherent authority under Rule 61 in the exercise of its discretion
to grant particularized discovery for good cause shown."6 The Court, however_. will not allow a
defendant "to go on a fishing expedition through the government’s files in hopes o'f" finding some
damaging evidence."7 In order to grant a discovery request, the Court must determine whether
the Defendant has presented a compelling reason for the discovery.s

You do not currently have a matter pending before the Court which might require
transcripts or other discovery material. Your motion for postconviction relief was DENIED on
October 30, 20l5. Your request is general and unsupported by a specific claim. Since you have
provided no basis which would support providing the documents to you at State expense, the

Court cannot grant your request.

Your present motions are DENIED.

lT IS SO ORDERED.

 

MJB/wjb
Original to Prothonotary

4 State v. Johnson, 1999 WL 1568387 (Del. Super. Ct. Feb. 8, 1999); State v. Quill, 1999 WL 1229313 (Del. Super.

Ct. Oct. 18, 1999).

5 See Super. Ct. Crim. R. 61.

6 State v. Jackson, 2006 WL 1229684, at *2 (Del. Super. Ct. May 3, 2006).

7 ld. (citing Deputy v. Taylo_r, 19 F.3d l485, 1493 (3d Cir. 1994)).

8 State v. Humberlson, 2015 WL 5968763, at *3 (Del. Super. Ct. Oct. 9, 20l5) (intemal citations omitted).